DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 8/24/2022 has been entered.  Claims 1, 36-53, and 70-71 are pending in the application.  Claims 2-35 and 54-69 are cancelled.  Claims 70-71 are new.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 4/26/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 71 and 40-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2014/0148760 A1).
Regarding claim 71, Ishikawa discloses an autoinjector (see Figs. 1 and 3) for administering injection of a medicament comprising a first medicament component (powder preparation 23) and a second medicament component (drug solution 22) (see par. [0018]), the autoinjector comprising:
a housing (body 18);
a receiving part (cavity in body 18) configured for receiving a syringe (syringe 8) containing the medicament (see par. [0030], Fig. 3);
an operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) configured for interacting with the syringe (syringe 8), the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) comprising a carrier (inner case 10) for attaching to the syringe (syringe 8) (see par. [0053]) and a syringe operational part (motor 16, movable screw 15, inner cap 14), which is configured to move the carrier (inner case 10) in a first mixing direction (forward in the body 18 — see par. [0051]); and
a processing unit (microprocessor 100) connected to the syringe operational part (motor 16, movable screw 15, inner cap 14) (see par. [0050]), wherein the processing unit (microprocessor 100) is programmed to control the syringe operational part (motor 16, movable screw 15, inner cap 14) to move the carrier (inner case 10) along a programmed path (forward and reverse directions) in predetermined patterns of movement (forward and reverse directions are predetermined patterns of movement) to mix the first medicament component (powder preparation 23) and the second medicament component (drug solution 22) to obtain a mixed medicament (see par. [0048]), wherein movement of the carrier (inner case 10) has a time varying acceleration profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that acceleration will necessarily change over time), the time varying acceleration profile having a first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in the first mixing direction (forward in the body 18, see par. [0051]) and a second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in a second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]), and wherein the first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) or the second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) is larger than a predetermined acceleration threshold (a predetermined optimum velocity of 5-20 shakes/10 seconds would require that acceleration will occur above a threshold which corresponds to the velocity, see par. [0054]).

Regarding claim 40, Ishikawa discloses the auto injector according to claim 71, wherein the movement of the carrier (inner case 10) has a time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time), the time varying velocity profile varying periodically over time (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054])).

Regarding claim 41, Ishikawa discloses the auto injector according to claim 40,  the time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time) having a first maximum velocity (velocity of +20 shakes/10 sec) in the first mixing direction (forward in body 18, see par. [0051]) and a second maximum velocity (velocity of -20 shakes/10 sec) in the second mixing direction (reverse direction toward the initial position of inner case 10 —see par. [0052]) (see par. [0054]).

Regarding claim 42, Ishikawa discloses the auto injector according to claim 41, wherein the first maximum velocity (velocity of +20 shakes/10 sec) or the second maximum velocity (velocity of -20 shakes/10 sec) is more than a predetermined velocity threshold (+/- 5 shakes/less than 10 sec) (see par. [0054]).

Regarding claim 43, Ishikawa discloses the auto injector according to claim 41, wherein the time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time) has a first constant velocity (velocity of +20 shakes/10 sec is a constant velocity) in the first mixing direction (forward in body 18, see par. [0051]), the first constant velocity (velocity of +20 shakes/10 sec is a constant velocity) being the first maximum velocity (velocity of +20 shakes/10 sec), or wherein the time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time) has a second constant velocity (velocity of -20 shakes/10 sec is a constant velocity) in the second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]), the second constant velocity (velocity of -20 shakes/10 sec is a constant velocity) being the second maximum velocity (velocity of - 20 shakes/10 sec).

Regarding claim 44, Ishikawa discloses the auto injector according to claim 40, wherein the time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time) resembles a rectangular wave (the velocity of inner case 10 goes from 5-20 shakes/10 sec in the forward direction to 5-20 shakes/10 sec in the reverse direction, which is a rectangular wave — see par. [0054]) (note: “a sine wave, a trapezoid wave, a sawtooth wave, or a triangular wave” are not required by the claim as they are written in the alternative).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 36-39, 45-53, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (US 2014/0148760 A1) in view of Guillermo et al. (US 2016/0361496 A1).
Regarding claim 1, Ishikawa discloses an autoinjector (see Figs. 1 and 3) for administering injection of a medicament comprising a first medicament component (powder preparation 23) and a second medicament component (drug solution 22) (see par. [0018]), the autoinjector comprising:
a housing (body 18);
a receiving part (cavity in body 18) configured for receiving a syringe (syringe 8) containing the medicament (see par. [0030], Fig. 3);
an operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) configured for interacting with the syringe (syringe 8), the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) comprising a carrier (inner case 10) for attaching to the syringe (syringe 8) (see par. [0053]) and a syringe operational part (motor 16, movable screw 15, inner cap 14), which is configured to move the carrier (inner case 10) in a first mixing direction (forward in the body 18 — see par. [0051]); and
a processing unit (microprocessor 100) connected to the syringe operational part (motor 16, movable screw 15, inner cap 14) (see par. [0050]), wherein the processing unit (microprocessor 100) is configured to:
operate the syringe operational part (motor 16, movable screw 15, inner cap 14) to mix the first medicament component (powder preparation 23) and the second medicament component (drug solution 22) to obtain a mixed medicament (see par. [0048]), wherein movement of the carrier (inner case 10) has a time varying acceleration profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that acceleration will necessarily change over time), the time varying acceleration profile having a first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in the first mixing direction (forward in the body 18, see par. [0051]) and a second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in a second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]), and wherein the first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) or the second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) is larger than a predetermined acceleration threshold (a predetermined optimum velocity of 5-20 shakes/10 seconds would require that acceleration will occur above a threshold which corresponds to the velocity, see par. [0054]),
wherein the movement of the carrier (inner case 10) has a time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time), the time varying velocity profile varying periodically over time (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time), wherein the time varying velocity profile resembles a wave, and wherein the processing unit (microprocessor 100) is configured to move the carrier (inner case 10) to obtain at least a velocity profile which is a rectangular wave (the velocity of inner case 10 goes from 5-20 shakes/10 sec in the forward direction to 5-20 shakes/10 sec in the reverse direction, which is a rectangular wave – see par. [0054]).
However, Ishikawa fails to explicitly state at least two velocity profiles selected from the group of a sine wave, a trapezoid wave, a sawtooth wave, a rectangular wave, and a triangular wave, and wherein one of the at least two velocity wave profiles is a sine wave. 
Guillermo teaches an autoinjector (see Figs. 2-3) comprising the carrier (piston/plunger 25) being moved to obtain at least two velocity profiles (see par. [0017] and [0112], the adaptive force causes the piston 25 to change between moving in a constant/”rectangular” profile and an increasing/decreasing/”sine wave” profile) selected from the group of a sine wave and a rectangular wave (note: only two of “a sine wave”, “a trapezoid wave”, “a sawtooth wave”, “a rectangular wave”, and “a triangular wave” are required by the claim), and wherein one of the at least two velocity wave profiles is a sine wave (see par. [0017] and [0112], the adaptive force causes the piston 25 to change between moving in a constant/”rectangular” profile and a gradually increasing/decreasing/”sine wave” profile).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autoinjector of Ishikawa such that the carrier is moved to obtain at least two velocity profiles selected from the group of a sine wave, a trapezoid wave, a sawtooth wave, a rectangular wave, and a triangular wave, and wherein one of the at least two velocity wave profiles is a sine wave, as taught by Guillermo, in order to create an adaptive mixing force which moves the carrier in a more controlled manner (see Guillermo par. [0112]), which would account for changing pressures of the solution as the solution is mixed.

Regarding claim 36, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed. However, modified Ishikawa fails to expressly state wherein the predetermined acceleration threshold is larger than 2 m/s2.
Ishikawa teaches that the predetermined acceleration threshold (a predetermined optimum velocity of 5-20 shakes/10 seconds would require that acceleration will occur above a threshold which corresponds to the velocity, see par. [0054]) needs to be optimized to correspond to a velocity of 5-20 shakes/10 seconds to obtain an optimum state of mixing according to the specific drug solution (see Ishikawa par. [0054]). This makes the predetermined acceleration threshold a result effective variable in that changing the acceleration affects the quality of mixing of the drug solution. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the predetermined acceleration threshold to be larger than 2 m/s2 as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Applicant places no criticality on the value claimed, stating only that the predetermined acceleration threshold may be larger than 2 m/s2, but may also be several other values (see Specification page 9 lines 30-34).

Regarding claim 37, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein the syringe operational part (motor 16, movable screw 15, inner cap 14) is furthermore configured to move the carrier (inner case 10) in the second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]).

Regarding claim 38, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein the second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]) is opposite the first mixing direction (forward in the body 18, see par. [0051]).

Regarding claim 39, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein operating the syringe operational part (motor 16, movable screw 15, inner cap 14) comprises moving the carrier (inner case 10) for a predetermined duration of time (10 seconds or below — see par. [0054]).

Regarding claim 45, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) comprises a stopper operational part (motor 13, shaft screw 12, push piston 9) configured to move a first stopper (rubber 24) of the syringe (syringe 8) at least in a first stopper direction (forward in the body 18) along a stopper axis (longitudinal axis through rubber 24), and wherein the processing unit (microprocessor 100) is connected to the stopper operational part (motor 13, shaft screw 12, push piston 9) (see par. [0044]- [0047]).

Regarding claim 46, modified Ishikawa teaches the auto injector according to claim 45 substantially as claimed.  Ishikawa further teaches wherein the processing unit (microprocessor 100) is configured to operate the stopper operational part (motor 13, shaft screw 12, push piston 9) to move the first stopper (rubber 24) of the syringe (syringe 8) a first stopper distance (distance from proximal position of rubber 24 in Fig. 3) in the first stopper direction (forward in the body 18) to combine the first medicament component (powder preparation 23) and the second medicament component (drug solution 22) (see par. [0044]-[0048]).

Regarding claim 47, modified Ishikawa teaches the auto injector according to claim 45 substantially as claimed.  Ishikawa further teaches wherein the processing unit (microprocessor 100) is configured to operate the stopper operational part (motor 13, shaft screw 12, push piston 9) to move the first stopper (rubber 24) in the first stopper direction (forward in the body 18) to expel the mixed medicament through a syringe opening (distal opening of syringe 8) (see par. [0059]-[0062]).

Regarding claim 48, modified Ishikawa teaches the auto injector according to claim 45 substantially as claimed.  Ishikawa further teaches wherein the first mixing direction (forward in the body 18, see par. [0051]) is along the stopper axis (longitudinal axis through rubber 24) (see Fig. 3).

Regarding claim 49, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein the processing unit (microprocessor 100) is configured to operate the syringe operational part (motor 16, movable screw 15, inner cap 14) to advance a needle (injection needle 1) attached to the syringe (syringe 8) (see par. [0058)).

Regarding claim 50, modified Ishikawa teaches the auto injector according to claim 1 substantially as claimed.  Ishikawa further teaches wherein the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) comprises a syringe lock (syringe cap 4) having a locked state (syringe cap 4 is on syringe 8 as shown in Figs. 2-3) and an unlocked state (syringe cap 4 is removed) and, wherein the syringe lock (syringe cap 4) is configured to lock the syringe (syringe 8) to the carrier (inner case 10) in the locked state (syringe cap 4 is on syringe 8 as shown in Figs. 2-3) (see par. [0041]).

Regarding claim 51, modified Ishikawa teaches the auto injector according to claim 50 substantially as claimed.  Ishikawa further teaches wherein the syringe lock (syringe cap 4) comprises a first syringe locking member (body cap 21), the first syringe locking member (body cap 21) being in a first position (located on autoinjector as shown in Fig. 3) when the syringe lock (syringe cap 4) is in the locked state (syringe cap 4 is on syringe 8 as shown in Figs. 2-3), and the first syringe locking member (body cap 21) being in a second position (removed from the autoinjector) when the syringe lock (syringe cap 4) is in the unlocked state (syringe cap 4 is removed) (see par. [0041]).

Regarding claim 52, modified Ishikawa teaches the auto injector according to claim 51 substantially as claimed.  Ishikawa further teaches wherein the first syringe locking member (body cap 21) is biased towards the first position (located on located on autoinjector as shown in Fig. 3) (body cap 21 Is biased to be on the autoinjector due to the frictional fit of body cap 21 as shown in Figs. 2-3).

Regarding claim 53, modified Ishikawa teaches the auto injector according to claim 51 substantially as claimed.  Ishikawa further teaches wherein the first syringe locking member (body cap 21) is configured to be forced to the second position (removed from the autoinjector) by a predefined movement of a plunger rod (push piston 9) of the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) (see par. [0041]).

Regarding claim 70, Ishikawa discloses an autoinjector (see Figs. 1 and 3) for administering injection of a medicament comprising a first medicament component (powder preparation 23) and a second medicament component (drug solution 22) (see par. [0018]), the autoinjector comprising:
a housing (body 18);
a receiving part (cavity in body 18) configured for receiving a syringe (syringe 8) containing the medicament (see par. [0030], Fig. 3);
an operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) configured for interacting with the syringe (syringe 8), the operational module (inner case 10, motor 16, movable screw 15, and inner cap 14) comprising a carrier (inner case 10) for attaching to the syringe (syringe 8) (see par. [0053]) and a syringe operational part (motor 16, movable screw 15, inner cap 14), which is configured to move the carrier (inner case 10) in a first mixing direction (forward in the body 18 — see par. [0051]); and
a processing unit (microprocessor 100) connected to the syringe operational part (motor 16, movable screw 15, inner cap 14) (see par. [0050]), wherein the processing unit (microprocessor 100) is configured to:
operate the syringe operational part (motor 16, movable screw 15, inner cap 14) to mix the first medicament component (powder preparation 23) and the second medicament component (drug solution 22) to obtain a mixed medicament (see par. [0048]), wherein movement of the carrier (inner case 10) has a time varying acceleration profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that acceleration will necessarily change over time), the time varying acceleration profile having a first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in the first mixing direction (forward in the body 18, see par. [0051]) and a second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) in a second mixing direction (reverse direction toward the initial position of inner case 10 — see par. [0052]), and wherein the first maximum acceleration (inner case 10 can only accelerate in the forward direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) or the second maximum acceleration (inner case 10 can only accelerate in the reverse direction until a predetermined velocity of 5-20 shakes/10 seconds is reached, see par. [0054]) is larger than a predetermined acceleration threshold (a predetermined optimum velocity of 5-20 shakes/10 seconds would require that acceleration will occur above a threshold which corresponds to the velocity, see par. [0054]),
wherein the movement of the carrier (inner case 10) has a time varying velocity profile (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time), the time varying velocity profile varying periodically over time (movement of the inner case 10 varies over time between no movement and movement up to 5-20 shakes/10 sec in opposite directions (see par. [0054]), meaning that velocity will necessarily change over time), wherein the time varying velocity profile resembles a wave (the velocity of inner case 10 goes from 5-20 shakes/10 sec in the forward direction to 5-20 shakes/10 sec in the reverse direction, which is a rectangular wave – see par. [0054]).
However, Ishikawa fails to explicitly state wherein the time varying velocity profile resembles a sine wave.
Guillermo teaches an autoinjector (see Figs. 2-3) wherein movement of the carrier (piston/plunger 25) has a time varying velocity profile resembling a sine wave (see par. [0017] and [0112], the adaptive force causes the piston 25 to change between moving in a constant/”rectangular” profile and an increasing/decreasing/”sine wave” profile).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the autoinjector of Ishikawa such that the time varying velocity profile resembles a sine wave, as taught by Guillermo, in order to create an adaptive mixing force which moves the carrier in a more controlled manner (see Guillermo par. [0112]), which would account for changing pressures of the solution as the solution is mixed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 (and similarly as applied to claim 70) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendment to claim 1 changes the scope of the claim, necessitating the new grounds of rejection.  
Applicant's arguments with regards to newly filed claim 71 have been fully considered but they are not persuasive.  Applicant argues that Ishikawa does not teach programmability of the processing unit to control the carrier to move in predetermined patterns of movement.  The Examiner respectfully disagrees.  The Examiner interprets that a programmed movement of inner case 10 in a forward direction and in a reverse direction (see Ishikawa par. [0051] and [0054]) is able to be considered “predetermined patterns of movement” as claimed because it is predetermined that the inner case 10 will move in a certain manner/“pattern” forward and backward.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783